       Case 1:21-cv-00113-MRH Document 6 Filed 09/23/20 Page 1 of 1

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Steven A. Udesky OD and Associates P.C.
                                                   Plaintiff,
v.                                                               Case No.: 1:20−cv−04994
                                                                 Honorable Manish S. Shah
Erie Insurance Property & Casualty Company
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


         MINUTE entry before the Honorable Manish S. Shah: By 11/2/20, the parties shall
file a joint initial status report. A template for the Initial Status Report, setting forth the
information required, may be found at http://www.ilnd.uscourts.gov/Judges.aspx by
clicking on Judge Shah's name and then again on the link entitled 'Initial Status
Conferences.' Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
